Citation Nr: 9905610	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-43 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for vertigo, to include 
service connection secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel

INTRODUCTION

The veteran had active service from February 1944 to June 
1946.  

In a rating decision dated in April 1994, the Regional Office 
(RO) essentially denied service connection for vertigo.  
Additional evidence was reviewed; and, in June 1994, the RO 
determined that, while new and material evidence had been 
received, the evidence was not sufficient to establish the 
veteran had chronic and persistent vertigo due to his 
service-connected hearing loss.  The veteran subsequently 
perfected an appeal of that decision; and a hearing was held 
at the RO in July 1998 before the undersigned, a member of 
the Board of Veterans' Appeals (Board).  


REMAND

Initially, the Board notes that the veteran is service-
connected for bilateral hearing loss, tinnitus and otitis 
media.  The veteran essentially contends that his vertigo is 
etiologically related to his service-connected ear 
disabilities.  

According to the statement of the case dated in September 
1994, service connection for vertigo was originally denied in 
a September 1983 rating decision and that denial was 
confirmed and continued by rating decisions dated in November 
1984, April 1994 and June 1994.  

In a rating decision dated in September 1983, the RO denied 
service connection for dizziness, noting that vertigo had not 
been found on the last examination.  The RO also granted a 20 
percent rating for hearing loss.  In a letter dated in 
October 1983, the RO informed the veteran that it had 
determined that his service-connected hearing loss had 
increased in severity.  The RO also notified the veteran of 
his right to appeal the decision.  However, the notice letter 
did not refer to the RO's decision to deny service connection 
for dizziness or vertigo.  

Additional development was conducted, and the RO denied 
service connection for vertigo in November 1984, finding that 
the evidence failed to establish that complaints of vertigo 
were incurred in or aggravated by service.  Also at that 
time, the RO denied service connection for tinnitus and an 
increased evaluation for service-connected hearing loss.  In 
November 1984, the RO sent a letter to the veteran notifying 
him of the denial of an increased rating for hearing loss.  
However, review of the claims file does not disclose that any 
notice of the November 1984 decision to deny service 
connection for vertigo was sent to the veteran.  

As there is no evidence that notice of the September 1983 and 
November 1994 rating decisions, with regard to the denial of 
the claim for entitlement to service connection for dizziness 
or vertigo, was sent to the veteran, those decisions are not 
final.  38 C.F.R. § 7105 (West 1991).  Therefore, the Board 
finds that the issue on appeal is entitlement to service 
connection for vertigo, to include service connection 
secondary to a service-connected disability, rather than 
whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for vertigo, 
to include service connection secondary to a service-
connected disability.  

At the Board hearing in July 1998, the veteran testified that 
his doctor, Dr. Carroll, commented that his vertigo was 
related to his service-connected hearing loss and otitis 
media.  Treatment records from Richard C. Carroll, M.D., show 
that the veteran complained of dizziness in February 1994.  
At that time, Dr. Carroll recommended that the veteran 
undergo electronystagmogram (ENG) evaluation to further help 
diagnose his dizziness.  In April 1994, the veteran returned, 
and it was noted that he had had an ENG.  According to the 
medical record, the veteran had a weakness in the right 
labyrinthine system.  It was also noted that a recent 
computerized tomography (CT) scan was evidently unremarkable.  
However, the records from Dr. Carroll do not include an 
opinion relating the veteran's vertigo to a service-connected 
disability.  Therefore, a remand is warranted in accordance 
with Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board also notes that the veteran underwent a VA ear 
examination in February 1995.  The impression was high 
frequency sensorineural hearing loss associated with vertigo 
and tinnitus.  It was also noted that the veteran had vertigo 
which could be diagnosed as Meniere's disease.  In March 
1995, the examiner added:

Vertigo or Meniere's is usually if not 
always unrelated to ET [Eustachian tube] 
dysfunction or noise induced hearing 
loss.  Otitis media or severe ET 
dysfunction can cause vertigo when it is 
present.  If he has no active infection 
and is vertiginous, it probably is 
unrelated.  An ECOG (audiological test) 
for Meniere's could be done to [rule out] 
Meniere's or [rule in] to make a stronger 
decision.  

Thus, it appears that the February 1995 VA examiner felt that 
further testing was warranted in order to rule out Meniere's 
disease.  Additionally, the veteran's testimony at the Board 
hearing in July 1998 indicated that he was diagnosed with 
Meniere's disease at the VA medical facility in Birmingham, 
Alabama, two to three years before the hearing.  It is not 
clear if the veteran was referring to the February 1995 VA 
examination or an outpatient evaluation.  

Additionally, the report of a VA examination in October 1984 
includes a diagnosis of tinnitus and vertigo that might be 
"related to type C tympanograms with likely Eustachian tube 
dysfunction....in that [one] with a negative pressure in the 
middle ear could experience these symptoms."  The examiner 
also related that the veteran's tinnitus and vertigo "could 
also be related [] to an inner ear pathology either with the 
noise exposure as the tinnitus would be present with his 
hearing loss, though with the vertigo [one] might also 
consider Meniere's disease or other inner ear anomaly."  

The Board also notes that, in a letter dated in August 1984, 
John Allen Jones, M.D., a private physician, related that he 
first saw the veteran in January 1984 and that his complaints 
included vertigo.  The physician also reported that he had 
treated the veteran for his tinnitus and vertigo with 
vasodilators and Eustachian tube inflations but that the 
symptoms had not improved.  

In light of the opinions of the VA examiners in October 1984 
and February 1995, the Board finds that another VA 
examination would be helpful in evaluating the current claim.  
The Board also finds it significant that a VA outpatient 
treatment record dated in October 1978 shows that the veteran 
had a history of dizziness or vertigo for 30 years.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  Therefore, the case is REMANDED to the RO 
for the following action: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also inform 
the veteran that he should submit an 
opinion from Dr. Carroll or any other 
qualified health care professional 
tending to show that he has a disability 
manifested by dizziness or vertigo which 
is due to a service-connected disability 
or has undergone an increase in severity 
due to a service-connected disability.  

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 1995 
to present.  

3.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any current disability manifested by 
dizziness or vertigo.  It is requested 
that the examiner review the veteran's 
entire claims file or copies of all 
pertinent medical evidence and a copy of 
this remand.  The examiner is requested 
to comment on the relationship, if any, 
that exists between any current 
disability manifested by dizziness or 
vertigo and the veteran's service-
connected hearing loss, tinnitus and/or 
otitis media.  If the examiner recommends 
any tests or expresses an opinion that 
any tests would be helpful in making a 
diagnosis, such tests should be 
performed.  The examiner should also 
provide rationales for his or her 
opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again address the 
issue of entitlement to service 
connection for vertigo, to include 
service connection secondary to a 
service-connected disability, in light of 
the additional evidence.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


